DETAILED ACTION
Applicants’ arguments, filed 27 October 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made NON-FINAL as it includes rejections that could have been written previously in the prosecution history.

Claim Interpretation
Instant claim 1 recites a slurry. For the purposes of examination under prior art, a prior art teaching of a “paste” is understood to read on the required slurry. This is because the examiner understands that the terms “slurry” and “paste” both refer to high viscosity fluids.
The examiner notes that various prior art references are drawn to a hardened cement. This does not read on the required slurry. However, prior art references drawn to cements teach high viscosity liquids that are precursors and/or intermediates used in the formation of the cement. These precursors and/or intermediates may read on the required slurry even if the cement does not read on the required slurry.
Patents are relevant as prior art for all they contain. See MPEP 2123. This includes both intermediate and final products taught by the prior art.
The examiner notes that the positions taken in this section of the office action are in line with the positions taken by the examiner in the interview summarized as of the PTO-413 added to the file record on 17 October 2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, second to last line, first word, the term “pextran” is recited. This appears to be a misspelling of “dextran.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 further limits the hardening accelerator of claim 1. However, there is no antecedent basis for this because claim 1 does not recite a hardening accelerator.
For the purposes of examination, the examiner will understand claim 5 to require a hardening accelerator selected from the above-indicated ingredients.
The examiner suggests that applicant amend claim 5 to depend from claim 44, which recites a hardening accelerator.
A similar issue applies to claim 19. This claim further limits the hardening accelerator of claim 17. However, there is no antecedent basis for a hardening accelerator in claim 17.
For the purposes of examination, the examiner will understand claim 19 to require a hardening accelerator selected from the above-indicated ingredients.
The examiner suggests that applicant amend claim 19 to depend from claim 45, which recites a hardening accelerator.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2017/0265965 A1) in view of Yener et al. (e-Polymers, No. 021, 2013, pages 1-14).
Chow et al. ‘965 (hereafter referred to as Chow) is drawn to endodontic filling materials, as of Chow, title and abstract. Chow teaches the following in one embodiment, as of Chow, page 6, Example 26, reproduced below.

    PNG
    media_image1.png
    322
    405
    media_image1.png
    Greyscale

The examiner notes that this rejection is based upon the non-aqueous paste in the above example in the absence of the aqueous paste. This non-aqueous paste is in the form of a paste, which is understood to read on the required slurry; see the above section entitled “Claim Interpretation.”
As to the required solid phase of claim 17, Chow teaches tetracalcium phosphate (TTCP) in the non-aqueous phase.
As to the required liquid phase of claim 17, part i), Chow teaches ethanol as the solvent of the non-aqueous phase.
As to claim 17, part (ii), the above-reproduced example from Chow is not anticipatory because Chow does not teach polyvinyl butyral or polycaprolactone in the non-aqueous paste. However, elsewhere in the reference, Chow teaches the following, as of paragraph 0016, reproduced below.

    PNG
    media_image2.png
    211
    409
    media_image2.png
    Greyscale

As such, the skilled artisan would have been motivated to have included polyvinyl butyral in the non-aqueous paste of the composition of Chow.
Chow does not teach the required second solvent of claim 17.
Yener et al. (hereafter referred to as Yener) is drawn to the effect of different solvents on polyvinyl butyral, as of Yener, page 1, title and abstract. Yener appears to have successfully dissolved polyvinyl butyral in the following solvents, as of page 4, Table 1, reproduced below.

    PNG
    media_image3.png
    620
    934
    media_image3.png
    Greyscale

Yener differs from the claimed invention because Yener is not drawn to a cement.
It would have been prima facie obvious for one of ordinary skill in the art to have used the solvents of propanol, butanol, DMF (dimethyl formamide), ethanol, and/or acetic acid to have dissolved polyvinyl butyral in the method of Chow. The method of Chow is drawn to making a cement and entails a first step of dissolving polyvinyl butyral in a solvent, as of paragraph 0052 of Chow to form a cement precursor. While the solvent taught by Chow is ethanol, the skilled artisan would have been motivated to have combined ethanol with propanol, butanol, DMF, or acetic acid in order to have predictably dissolved polyvinyl butyral with a reasonable expectation of success. Combining prior art elements (e.g. ethanol, as of both Chow and Yener, and other solvents such as acetic acid, as of Yener) according to known methods to have yielded predictable results (solubilization of polyvinyl butyral) is prima facie obvious. See MPEP 2143, Exemplary Rationale A.


Claim(s) 18-19 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2017/0265965 A1) in view of Yener et al. (e-Polymers, No. 021, 2013, pages 1-14), the combination further in view of Driessens et al. (Journal of Materials Science: Materials in Medicine, Vol. 11, 2000, pages 453-457).
Chow is drawn to a non-aqueous paste cement precursor comprising TTCP, ethanol, and polyvinyl butyral. Yener is drawn to an additional solvent for polyvinyl butyral. See the rejection above over Chow in view of Yener. The composition of Chow is an intermediate/precursor intended to form a cement.
Neither Chow nor Yener teach a hardening accelerator.
Driessens et al. (hereafter referred to as Driessens) is drawn to calcium phosphate cements, as of Driessens, page 453, title and abstract. Driessens teaches Na2HPO4 as a setting accelerator, as of Driessens, page 453, abstract.
It would have been prima facie obvious for one of ordinary skill in the art to have added the setting accelerator of Driessens to the composition of Chow. Chow is drawn to a composition intended for endodontic filling intended to act as a cement, as well as precursors thereof in the form of a paste, as of Chow, abstract and paragraph 0052. Driessens is also drawn to a cement intended to harden which may be used for medical purposes. As such, the skilled artisan would have been motivated to have added the setting accelerator of Driessens to the composition of Chow in order to have predictably rendered the cement of Chow capable of predictably hardening more quickly with a reasonable expectation of success, predictably resulting in easier use for the healthcare provider applying the composition and less difficulty for the patient with a reasonable expectation of success.
As to claim 45, the setting accelerator of Driessens is understood to read on the required hardening accelerator.
As to claim 18, Driessens teaches placing the setting accelerator in the cement liquid, as of Driessens, page 453, left column, first full paragraph. As such, the skilled artisan would have been motivated to have pre-mixed the setting accelerator of Driessens and the composition of Chow prior to cement hardening.
As to claim 19, Driessens teaches Na2HPO4, as of the abstract of Driessens.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2017/0265965 A1) in view of Yener et al. (e-Polymers, No. 021, 2013, pages 1-14), the combination further in view of Chow et al. (US 2007/0098652 A1).
Chow is drawn to a non-aqueous paste cement precursor comprising TTCP, ethanol, and polyvinyl butyral. Yener is drawn to an additional solvent for polyvinyl butyral. See the rejection above over Chow in view of Yener. The composition of Chow is intended for dental applications, as of Chow, title.
Chow does not teach sodium fluoride.
Chow et al. (US 2007/0098652 A1) (hereafter referred to as Chow ‘652) is drawn to fluoride containing calcium compositions, as of Chow ‘652, title and abstract. Said fluoride is useful for impeding dental caries, as of Chow ‘652, title and abstract.
It would have been prima facie obvious for one of ordinary skill in the art to have combined the sodium fluoride of Chow ‘652 with the composition of Chow. Chow is drawn to a composition intended for dental use. Chow ‘652 teaches that sodium fluoride is useful for impeding dental caries. As such, the skilled artisan would have been motivated to have combined the sodium fluoride of Chow ‘652 with the composition of Chow in order to have predictably improved the ability of the composition of Chow to have impeded dental caries with a reasonable expectation of success.


Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (US 2017/0265965 A1) in view of Yener et al. (e-Polymers, No. 021, 2013, pages 1-14), the combination further in view of Ishaug et al. (Journal of Biomedical Materials Research, Vol. 36, 1997, pages 17-28).
Chow is drawn to a non-aqueous paste cement precursor comprising TTCP, ethanol, and polyvinyl butyral. Yener is drawn to an additional solvent for polyvinyl butyral. See the rejection above over Chow in view of Yener. The composition of Chow is an intermediate/precursor intended to form a cement; while a dental cement appears to be the primary objective of Chow, it is noted that Chow also teaches a bone cement in at least paragraph 0060.
Niether Chow nor Yener teach the delivery of osteoblasts.
Ishaug et al. (hereafter referred to as Ishaug) is drawn to biodegradable polymer scaffolds and bone delivery, as of Ishaug, page 17, title and abstract. Ishaug teaches polymers for the transplantation of autogenous osteoblasts to regenerate bone tissue, as of Ishaug, page 17, right column of abstract. 
It would have been prima facie obvious for one of ordinary skill in the art to have combined the composition of Chow in view of Yener with autogenous osteoblasts. The combination of Chow is a cement precursor comprising a polymer that can be used for bone repair, as of at least paragraph 0060 of Chow. The skilled artisan would have understood that osteoblasts help bone growth, and that the composition of Chow comprises a polymer. As such, the skilled artisan would have been motivated to have combined the osteoblasts of Ishaug with the composition of Chow in order to have predictably increased bone growth and thereby to have repaired bone with a reasonable expectation of success, wherein increasing bone growth is desired as of paragraph 0060 of Chow. Combining prior art elements (e.g. the composition of Chow and the osteoblasts of Ishaug) according to known methods to yield predictable results (increased bone growth and thereby bone repair) is prima facie obvious. See MPEP 2143, Exemplary Rationale A.

Claim Rejections - 35 USC § 112(a) – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9, 23, and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for formation of a slurry comprising one of TTCP or DCPA, does not reasonably provide enablement for a slurry comprising both TTCP and DCPA.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The examiner notes that this rejection applies only to those claims which recite TTCP and DCPA; in contrast, those claims which require at least one of TTCP and DCPA are not rejected here.
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See MPEP 2164.01(a). The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by MPEP 2164.01(a) and are set forth below.
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved; see MPEP 2164.03. Keeping that in mind, the factors set forth in MPEP 2164.01 are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative skill level (B)-(E)

The invention relates to a slurry comprising both tetracalcium phosphate (TTCP) and dicalcium phosphate anhydrous (DCPA), among other ingredients. As best understood by the examiner, this slurry is intended as a precursor to a cement or other hardened material. The relative skill of those in the art is high, that of an MD or PhD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites Chow et al. (US 2017/0265965 A1), which was discussed in the obviousness rejection above. Chow et al. ‘965 (hereafter referred to as Chow) is drawn to endodontic filling materials, as of Chow, title and abstract. Chow teaches the following in one embodiment, as of Chow, page 6, Example 26, reproduced below.

    PNG
    media_image1.png
    322
    405
    media_image1.png
    Greyscale

The above example from Chow differs from the invention recited by instant claims 1 and 23 because the non-aqueous paste of Chow comprises TTCP only; in contrast, claims 1 and 23 require both TTCP and DCPA together in the same composition. In fact, the teachings of Chow, including in the above-reproduced paragraph, appear to indicate that the composition hardens almost immediately when the TTCP and DCPA are combined. As such, the teachings of Chow would appear to indicate that TTCP and DCPA cannot be combined in a manner in which the composition can remain in the form of a slurry or a paste without hardening.
As an additional relevant reference which is being cited to show the state of the art, the examiner cites Chow et al. (Journal of Research of the National Institute of Standards and Technology, Vol. 106, No. 6, November-December 2001, pages 1029-1033), which is drawn to bone cements. This reference teaches the following on page 1031, relevant text reproduced below.

    PNG
    media_image4.png
    821
    658
    media_image4.png
    Greyscale

The examiner understands the above-reproduced text to indicate the following. First, TTCP and DCPA are well-known materials; however, they harden to form a cement fairly quickly under aqueous conditions. With regard to mixing TTCP and DCPA under non-aqueous conditions, the above-reproduced text appears to indicate a high level of unpredictability. This is because the above-reproduced text appears to indicate both examples of TTCP and DCPA hardening under non-aqueous conditions, as well as TTCP and DCPA being mixable without hardening under non-aqueous conditions. This would appear to indicate a high level of unpredictability with regard to whether TTCP and DCPA could be mixable without hardening, as required by the instant claims. Therefore, the skilled artisan would not have known how to have predictably mixed TTCP and DCPA and formulated the composition in the form of a paste or a slurry such that the TTCP and DCPA do not combine and harden without undue experimentation.
		

The breadth of the claims (A)
Claim 1 is particularly broad at least in view of the wide range of solvents recited by the claim. In view of the difficulty and/or unpredictability of formulating TTCP and DCPA together in the form of a paste/slurry without substantial hardening, there would have been no expectation that the full scope of solvents would have been successfully able to have formulated TTCP and DCPA together without hardening without undue experimentation.
Claim 1 is also particularly broad because it does not exclude additional unrecited solvents such as water. As best understood by the examiner in view of Chow et al. (Journal of Research of the National Institute of Standards and Technology, Vol. 106, No. 6, November-December 2001, pages 1029-1033), such an exclusion of additional unrecited solvents such as water may be necessary for the composition to remain non-hardened.

3.	The amount of direction or guidance provided and the presence or absence of working examples (F)-(G)
	
The instant specification discloses the following on page 18, paragraph 0047, reproduced below.

    PNG
    media_image5.png
    525
    638
    media_image5.png
    Greyscale

The above-reproduced example appears to be in the form of a paste or slurry which does not harden in the absence of the combination with an additional ingredient. As such, the above is a working example which provides direction and/or guidance in achieving the claimed invention. However, in view of the unpredictability of the art, it is unclear as to what is the reason for this and/or which features are needed to keep the retain the above-indicated composition in a non-hardened form. 
As such, the specification provides no direction or guidance for practicing the claimed invention in its “full scope”. No reasonably specific guidance is provided concerning useful therapeutic protocols for forming a non-hardening composition comprising both TTCP and DCPA other than that set forth above.

4.	The quantity of experimentation necessary (H)

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed agents could be predictably used to have formed a slurry comprising both TTCP and DCPA which are together but do not harden, as inferred by the claim and contemplated by the specification. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the claimed invention in its “full scope” a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable expectation of success.
Additionally, the examiner notes that to the extent that there is a feature that is necessary for the TTCP and DCPA in the claimed invention to exist together in a slurry without hardening, this feature must be recited by the instant claims. See MPEP 2164.08(c).
	

Response to Arguments
Applicant has provided arguments regarding the previously applied rejections, as of applicant’s response on 27 October 2022 (hereafter referred to as applicant’s response). These arguments are addressed below.
In applicant’s response, page 9, applicant makes the following argument.

    PNG
    media_image6.png
    219
    648
    media_image6.png
    Greyscale

With regard to claim 1, the examiner agrees that the prior art teaches that TTCP and DCPA harden very quickly. As such, the examiner agrees that the prior art teaches that a slurry comprising both TTCP and DCPA was not formed. As such, the prior art rejection of claim 1 has been withdrawn. However, the examiner disagrees that the instant claims exclude water as a solvent. This is because the “comprising” language of claims 1 and 17 (e.g. as of claim 1, line 3 and claim 17, line 3) does not exclude additional unrecited elements such as water. See MPEP 2111.03(I) regarding interpretation of the term “comprising.” Nevertheless, despite this disagreement about whether the claims exclude water, the rejection of claim 1, claims dependent upon claim 1, and claim 23 has been withdrawn.
However, this rationale providing by the examiner for withdrawing the rejection of claims 1 and 23 does not apply to claim 17. This is because claim 17 recites at least one of TTCP and DCPA, but does not require these ingredients together. As explained above, the non-aqueous paste of Chow includes TTCP, but not DCPA. This is understood to be sufficient to read on claim 17, for which a composition comprising TTCP in the absence of DCPA is sufficient to render the claimed invention of claim 17 to be prima facie obvious.
Applicant then provides arguments that the Yener reference is non-analogous art, as of page 9-10 of applicant’s response.
In response, the examiner notes that MPEP 2141.01(a) discusses the issue of analogous art. This section of the MPEP states that under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed, as of MPEP 2141.01(a)(I), first paragraph in section. The third paragraph in this section of the MPEP states that any argument by the applicant that the examiner has misconstrued the problem to be solved, and as a result has improperly relied on nonanalogous art, should be fully considered in light of the specification. In evaluating the applicant's argument, the examiner should look to the teachings of the specification and the inferences that would reasonably have been drawn from the specification by a person of ordinary skill in the art as a guide to understanding the problem to be solved. A prior art reference not in the same field of endeavor as the claimed invention must be reasonably pertinent to the problem to be solved in order to qualify as analogous art and be applied in an obviousness rejection.
As these issues relate to the instant case, the examiner does not dispute that Yener et al. (e-Polymers, No. 021, 2013, pages 1-14) is not drawn to cement precursors, which may render Yener as not being in the same field of endeavor as the claimed invention. However, Yener is drawn to the issue of finding an appropriate solvents for polyvinyl butyral. This is understood to be reasonably pertinent to the problem to be solved by the claimed invention. This is because the subject matter of the instant claims is drawn to an appropriate solvent to be combined with polyvinyl butyral, among other polymers. As such, the skilled artisan would have looked toward a reference that discusses the issue of the solubility of polyvinyl butyral. Therefore, in contrast to the applicant’s arguments, the Yener reference, which discusses solubility of polyvinyl butyral, would appear to be analogous art as it is reasonably pertinent to the problem of finding an appropriate solvent for polyvinyl butyral, which is an issue that is within the scope of the claims.

Additional Relevant Prior Art
As additional relevant prior art, the examiner cites Takagi et al. (Journal of Biomedical Materials Research Part B: Applied Biomaterials, Vol. 67B, 2003, pages 689-696). Takagi et al. (hereafter referred to as Takagi) is drawn to a premixed paste containing TTCP and DCPA powders and glycerol, as of Takagi, page 689, right column, relevant text reproduced below.

    PNG
    media_image7.png
    349
    691
    media_image7.png
    Greyscale

As such, there appears to be precedent in the art for a composition comprising TTCP and DCPA together in the form of a slurry that does not harden at room temperature. However, it is unclear what factors would cause the TTCP+DCPA combination in Takagi to have been stable without hardening whereas the TTCP+DCPA combinations discussed by both Chow et al. (US 2017/0265965 A1) and Chow et al. (Journal of Research of the National Institute of Standards and Technology, Vol. 106, No. 6, November-December 2001, pages 1029-1033) underwent hardening. As such, the Takagi reference does not resolve the issue of unpredictability discussed in the above rejection under 35 U.S.C. 112(a).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612